DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of “combusting tangentially in the pure oxygen”, as recited in claims 6, 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8 recite “combusting tangentially in the pure oxygen”.  It is not clear what is being claimed.  It is not clear how combustion can be tangential to a gas since a gas has no defined boundaries.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buragino (US 20130095437 A1).
Regarding claim 1, Buragino discloses a pure oxygen combustion method with a low nitrogen source, comprising steps of: 

separately transporting the pure oxygen and the low nitrogen fuel (see Cao, US 20070254251, as cited in para. 23 of Buragino, disclosing in para. 51 a burner that separately transports pure oxygen and a low nitrogen fuel);  
5controlling a ratio of the pure oxygen to the low nitrogen fuel (Cao discloses combusting a fuel with oxygen in para. 51; Cao, in paras. 81, 85, discloses controlling the oxidant-fuel ratio; therefore, Cao discloses or suggests controlling the pure oxygen to fuel ratios); and 
combusting in the pure oxygen in a combustion chamber (Figs 1-3), so as to improve a thermal energy conversion efficiency of the fuel and decrease CO and NOX emission concentrations (the language, “so as to improve…”, is not given patentable weight when it simply expresses the intended result of a process step positively recited, see MPEP 2111.04(I)).  

Regarding claims 2, 3, Buragino discloses wherein the low nitrogen fuel is a low nitrogen gas fuel such as natural gas (para. 24).  
Claim 4 is rejected because Buragino discloses the low nitrogen gas fuel. 
Regarding claim 5, Buragino fails to disclose wherein a stoichiometric ratio of the pure 20oxygen to the low nitrogen fuel is controlled to be 1.0-1.5.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Regarding claim 6, Buragino discloses wherein the step of "combusting in the pure oxygen in a combustion chamber" particularly comprises steps of: 
spraying the pure oxygen and the low nitrogen fuel into the combustion chamber, wherein four burners are evenly arranged in the combustion 1chamber (Fig. 3); and 
then combusting tangentially in the pure oxygen (see Fig. 3 showing tangential firing of the burners with respect to the flame vortex 106), so as to ensure efficient combustion by the low nitrogen fuel(the language, “so as to ensure…”, is not given patentable weight when it simply expresses the intended result of a process step positively recited, see MPEP 2111.04(I)).  
Regarding claim 7, Buragino fails to disclose wherein: after combusting in the pure oxygen in the combustion chamber, a NOX emission concentration is 5-100 mg/m3, a 5CO emission concentration is 50-500 mg/m3, and a combustion efficiency of the low nitrogen fuel is beyond 95%.  However, the Examiner explained, in the rejection of claim 5, that the NOx emissions, CO emissions, and the combustion efficiency (i.e., completeness of combustion) is a matter of optimizing the oxygen to fuel ratio.  These results can be found through routine experimentation. 
X emission concentrations; 
wherein: the low nitrogen fuel is low nitrogen gas fuel (para. 24); 
a stoichiometric ratio of the pure oxygen to the low nitrogen fuel is controlled to be 1.0-1.5 (see rejection of claim 5); 
3the step of "combusting in the pure oxygen in a combustion chamber" particularly comprises steps of: spraying the pure oxygen and the low nitrogen fuel into the combustion chamber, wherein four burners are evenly arranged in the combustion chamber; and then combusting tangentially in the pure oxygen, so as to ensure efficient combustion by the low nitrogen fuel (see rejection of claim 6); and 
after combusting in the pure oxygen in the combustion chamber, a NOX emission concentration is 5-100 mg/m3, a CO emission concentration is 50-500 mg/m3, and a combustion efficiency of the low nitrogen fuel is beyond 95% (see rejection of claim 7).
Note: the limitations pertaining to the liquid and solid fuels are examined to be optional.







Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
	Applicant argues that there are differences between the claims and the references.  The Examiner respectfully disagrees that there are many (if any) differences.  Buragino is the only reference used to reject the claims and teaches most, if not all, of the claim limitations.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762